Case: 10-50624     Document: 00512038164         Page: 1     Date Filed: 10/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012
                                     No. 10-50624
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANCISCO TORRES-LOPEZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-49


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Francisco Torres-Lopez, former federal prisoner # 18770-179, appeals the
denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Torres-Lopez has been released
from Bureau of Prisons custody, we dismiss his appeal as moot. See Calderon
v. Moore, 513 U.S. 149, 150 (1996).
        APPEAL DISMISSED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.